DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	Claims 1-6, 9-14, 17-19, and 21-28 are allowed.

Examiner’s statement of reason of allowance

 3.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for identification and prevention of profiling attacks in an electronic authorization system. The prior art of record fails to teach or fairly suggest neither singly nor in combination a system, a program product, a method for identification and prevention of profiling attacks in an electronic authorization system, in the manner and combinations recited in independent claims 1, 9, 17, and 21, and having the uniquely distinct features of:
                      “in response to determining that the likelihood of decision boundary profiling by the one or more first source nodes of the plurality of source nodes exceeds the defined threshold, performing an exposure remediation action, wherein the exposure remediation action comprises: dynamically altering the decision boundary of the decisioning algorithm by randomly varying one or more parameters of the decisioning algorithm, and either: (a) blocking or denying subsequent electronic activity requests received from the one or more first source nodes, or (b) analyzing subsequent electronic activity requests received from the one or more first source nodes using a different decisioning algorithm.”
           Claims 2-6, 10-14, 18-19, and 22-28 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Kumar et al. (U.S. 2012/0317644 A1) disclose a system for applying antimalware logic without revealing the antimalware logic to 
                      “in response to determining that the likelihood of decision boundary profiling by the one or more first source nodes of the plurality of source nodes exceeds the defined threshold, performing an exposure remediation action, wherein the exposure remediation action comprises: dynamically altering the decision boundary of the decisioning algorithm by randomly varying one or more parameters of the decisioning algorithm, and either: (a) blocking or denying subsequent electronic activity requests received from the one or more first source nodes, or (b) analyzing subsequent electronic activity requests received from the one or more first source nodes using a different decisioning algorithm.”, in combination with the other claimed limitations.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Peiliang Pan/
Examiner, Art Unit 2492



 /TAE K KIM/ Primary Examiner, Art Unit 2492